                Case 1:11-cr-00676-RJS Document 272 Filed 07/20/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                               No. 11-cr-676-6 (RJS)
          -v-                                                        ORDER

 IVAN CANALES,

                                Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         For the reasons stated on the record during the violation of supervised release (“VOSR”) conference

today, IT IS HEREBY ORDERED THAT the terms of Mr. Canales’s supervised release are amended to

include home detention with location monitoring. The specific technology utilized is left to the discretion

of the U.S. Probation Office. Supervisee is only permitted to travel from his current place of residence to

his place of employment, his treatment providers, the law office of his counsel of record, Mr. Burke, and

his place of religious observance. Supervisee is prohibited from leaving his current place of residence for

any other reason absent approval from the Court or the U.S. Probation Office.

SO ORDERED.

Dated:          July 20, 2021
                New York, New York            _________________________________
                                              RICHARD J. SULLIVAN
                                              UNITED STATES CIRCUIT JUDGE
                                              Sitting by Designation
